 In the MatterofNEW HOLLAND MACHINE COMPANYandUNITEDSTEELWORKERS OF A3IERICA, C. I.O.Case No.4-R-129°x.Decided January 6, 1944Stevens d Lee, by Mr. Harry W. Lee,of Reading, Pa., for theCompany.'Mr. Andrew Kondrath,of Reading, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. I. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of New Hol-land Machine Company, New Holland, Pennsylvania, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Geoffrey L. Cunniff, TrialExaminer.Said hearing was held at Reading, Pennsylvania, onDecember 10, 1943.The Company and the Union appeared, partic-ipated, and were afforded full opportunity to be heard, toexamineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are herebyaffirmed.All partieswereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYNew Holland Machine Company is a Pennsylvania corporation withits principal place of business at New Holland, Pennsylvania, whereit is engaged in the manufacture, sale, and distributionof farm ma-chinery, supplies and industrial equipment.The Company pur-chases raw materials valued in excess 'of $350,000 annually, about 554 N. L.R. B., No. 50.370- NEW HOLLAND MACHINE COMPANY371percent of which is shipped to it from points outside the State ofPennsylvania.During the same period, the Company sells productsvalued in excess of $1,000,000, about 90 percent of which is shipped topoints outside the State of Pennsylvania.II.THEORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn October 20, 1943, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the com-pany's employees.The Company refused this request.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the New Hollandplant of the Company, excluding office and clerical employees, execu-tives, full-time guards or watchmen, foremen, assistant foremen, non-working supervisors, and any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed. during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.1The Regional Director reported that the Union presented 69 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of December 7, 1943.There are approximately 211 employees in theappropriate unit. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy..virtue.of,and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the NationalLabor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rulesand Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with New HollandMachine Company, New Holland, Pennsylvania,an electionby secretballot shall beconducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rulesand Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarilylaid off,and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedSteelworkersof America, C. I. 0., for thepurposes of collectivebargaining.